DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 5, it is unclear if the recitation “a thickness H1” is intended to reference the same H1 thickness previously recited (line 3), or another thickness.  The specification appears to indicate that both permanent magnets have the same, or substantially same thickness.  Suggestions for the recitation are “the thickness H1” or “the same thickness H1”, or “substantially the same thickness H1”.  
Claim 4 recites the limitation "the distal end side" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the root side" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the distal end side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the root side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the distal end side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the root side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious an eddy current damper comprising a first permanent magnet having a thickness H1, a second permanent magnet having the thickness H1, a copper layer having a thickness H2, wherein the thickness H1 and the thickness H2 satisfy, with respect to a distance R1 between the central axis of the screw shaft and a center of gravity of the first permanent magnet: 0.018 ≤ H1/R1 ≤ 0.060, and 0.0013 ≤ H2/R1 ≤ 0.0065.  Ranes is considered the closest art, in which a first permanent magnet and second permanent magnet 210, each have a thickness, a cylindrical conductive member 5 opposes the magnets, a copper layer 62 has a thickness.  However, the thickness of the magnets, and thus the distance from the central axis and center of gravity results in ratios higher than recited in the claim language.  The ratios are stated as achieving a desired result, which is neither disclosed nor taught in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Morsewich teaches an eddy current damper and rotational structure used in Ranes.  Poteate et al. teach an eddy current damper having magnets, conductive member and copper layer.  Chen, Guo et al., and Burdyugov each teach an eddy current damper.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
June 21, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657